      Case 1:20-cv-08848-PGG-SDA Document 20 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Yael Almonte et al.,                                                       3/8/2021

                                Plaintiffs,
                                                            1:20-cv-08848 (PGG) (SDA)
                    -against-
                                                            ORDER
 Washington Heights Wireless, Inc. et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The Court hereby ORDERS that, no later than Friday, March 12, 2021, the parties shall file

a joint letter regarding the status of mediation.

SO ORDERED.

DATED:         New York, New York
               March 8, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
